RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.
 
Claims 1, 3-5, and 8-11 are pending in the application.  Claims 2, 6, and 7 have been cancelled.  
Amendments to the claims filed, June 4, 2021, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1, 3-5, and 8-10 over Koizumi (JP 2006-34688) in view of Fukumoto (JPH06225927) and Yoshida (U.S. Pat. Pub. 2014/0363655), made of record in the office action mailed March 4, 2021, Page 2, Paragraph 3 has been withdrawn.
The 35 U.S.C. §103 rejection of claim 11 over Koizumi (JP 2006-34688) in view of Fukumoto (JPH06225927) and Yoshida (U.S. Pat. Pub. 2014/0363655) and further in view Ogawa, made of record in the office action mailed March 4, 2021, Page 6, Paragraph 4 has been withdrawn.
	

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (JP 2006-346888) in view of Fukumoto (JPH06225927), Ishihara (U.S. Pat. Pub. 2010/0136271), and Yoshida (U.S. Pat. Pub. 2014/0363655).  For discussion of Koizumi and Fukumoto, see the English Machine Translations.
Regarding claim 1, Koizumi teaches a PTP blister sheet (Paragraph [0010]) comprising: a gas barrier layer (Abstract, Paragraph [0025]; 4, Fig. 2, Paragraph [0009]); and an odor adsorption layer including an innermost surface that faces the gas barrier layer and an outermost surface opposite to the innermost surface (moisture adsorption layer, Abstract; 3a and bottom 3b, Fig. 2, Paragraphs [0009] and [0023]), and the odor adsorption layer comprising a heat-sealable resin (ethylene-vinyl acetate copolymer, Paragraph [0015]) containing from 0.5 mass % to 30 mass % (5-70% by weight, Paragraph [0022]) an odor adsorption agent (zeolite, Abstract) wherein the zeolite has a mean particle size of 0.01 µm to 10 µm (about 10 µm, Paragraph [0018]), and a moisture adsorption layer that adsorbs moisture (Abstract; top 3b, Fig.2; Paragraphs [0009] and [0023]) and is provided between the gas barrier layer (4, Fig. 2) and the odor adsorption layer (3a and bottom 3b, Fig. 2), the moisture adsorption layer containing a moisture adsorbent (Paragraph [0016]) and a binder resin (Paragraph [0015]).  Koizumi further teaches the odor adsorption layer has a concentration gradient of the odor adsorption agent from the innermost surface to the outermost surface such that the odor adsorption layer has different the adsorption layer can be a 3 type, 3 layer structure, 2 of those layers considered the odor adsorbing layer, where each layer contains a different amount of adsorption agent, Paragraphs [0022]-[0023]).
Koizumi fails to teach the odor adsorption agent is capable of bonding with an odorous substance, being formed of a chemical adsorption agent supported on an inorganic porous body, and the chemical adsorption agent includes a reactive functional group for reacting with the odorous substance to bond the odorous substance to the odor adsorption agent, the chemical absorption agent being at least one chemical adsorption agent selected from the group consisting of a compound having a hydroxyl group and a compound containing an amino group.
Fukumoto teaches an odor adsorption agent formed by a chemical adsorption agent supported on an inorganic porous body (Abstract; zeolite, Paragraph [0034]) and the chemical adsorption agent includes a reactive functional group for reacting with the odorous substance to bond the odorous substance to the odor adsorption agent (acid salts of sulfanilamide, aminoacetanilide, or aminoacetaophenone, Abstract).  Fukumoto further teaches that by using a chemical adsorption agent supported on an inorganic porous body, the odor adsorption agent is able to remove odorous substances without being influenced by an atmosphere such as humidity and is able to efficiently remove aldehydes (Paragraph [0010]).
Ishihara teaches a multilayered container (Abstract) that can be used for food or medicine (Paragraph [0063]) wherein the multilayered container includes a deodorant such as amine-supporting porous silica that reacts with aldehydes, which are oxidation by-products (Paragraph [0058]).

Koizumi in view of Fukumoto and Ishihara fails to teach wherein the heat-sealable resin has a melt flow rate from 0.2 g/10 min to 4.0 g/10 min.
Yoshida teaches a multilayer structure comprising a resin composition layer containing a drying agent (Abstract; ethylene-vinyl acetate copolymer, Paragraph [0022]) wherein the resin has a melt flow rate of from 0.5 to 100 g/10 min and preferably 2 to 35 g/10 min (Paragraph [0027]).  Yoshida teaches an unduly large melt flow rate tends to become unstable film production and an unduly small melt flow rate mean unduly high viscosity, which tends to make more difficult in melt-molding (Paragraph [0027]).
Yoshida and Koizumi both relate to multilayer structures comprising an ethylene-vinyl acetate copolymer layer that contains a drying agent that can be used as wrapping containers or film for food and drugs (medicine) (Yoshida, Paragraph [0110]; Koizumi, Paragraphs [0010]-[0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the heat-sealable resin of Koizumi in view of Fukumoto and Ishihara have a melt flow rate of from 2 to 35 g/10 min as taught by Yoshida in order to avoid unstable film production.  One of ordinary skill in the art would have been motivated to have the 
Regarding claim 3, Koizumi in view of Fukumoto, Ishihara, and Yoshida teaches a PTP blister pack (Paragraph [0010]) comprising a PTP blister sheet according to claim 1 (as discussed above).
Regarding claim 4, Fukumoto teaches wherein the reactive functional group is a basic functional group (amide/amino groups, Abstract).
Regarding claim 5, Koizumi in view of Fukumoto, Ishihara, and Yoshida teaches further comprising a fourth layer comprising a heat-sealable resin and no odor adsorption agent adjacent to the odor adsorption layer (resin base material, polyacrylonitrile, Abstract; 2, Fig. 2, Paragraph [0009]), wherein the gas barrier layer is a first layer (4, Fig. 2), the odor adsorption layer is a second layer (3a and bottom 3b, Fig. 2), and the moisture absorption layer is a third layer (top 3b, Fig.2).
Regarding claims 8-10, Koizumi teaches the adsorption layer can be a 3 type, 3 layer structure, with 2 of those layer being considered the odor adsorption layer, where each layer has a different amount of adsorption agent (Paragraphs [0022]-[0023].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (JP 2006-346888) in view of Fukumoto (JPH06225927), Ishihara (U.S. Pat. Pub. 2010/0136271), and Yoshida (U.S. Pat. Pub. 2014/0363655) and further in view of Ogawa (U.S. Pat. Pub. 2013/0168270).  For discussion of Koizumi and Fukumoto, see the English Machine Translations.
Koizumi, Fukumoto, Ishihara, and Yoshida are relied upon as discussed above.
Regarding claim 11, Koizumi teaches the structure of the PTP blister sheet is in this order: PET (first layer)/aluminum/moisture adsorption layer (third layer)/2 type, 2 layer odor adsorption layer (second layer)/resin base material (fourth layer) (Abstract; Paragraphs [0034] and [0023] and as discussed above).
Ogawa teaches a PTP blister sheet (Abstract, Paragraphs [0006]-[0007]) comprising an absorbing layer, a reinforcing layer laminated on the absorbing layer, an aluminum layer laminated on the reinforcing layer, and a barrier layer laminated on the aluminum layer (Paragraph [0010]).  Ogawa teaches the reinforcing layer improves the overall strength of the laminate and reduces molding defects (Paragraph [0103]) and that the reinforcing layer comprises a heat-sealable resin and no odor adsorption agent (Paragraph [0104]).
Both Ogawa and Koizumi teach PTP blister sheets.
It would have been obvious to have the PTP blister sheet of Koizumi in view of Fukumoto, Ishihara, and Yoshida include the reinforcing layer as taught by Ogawa between the moisture adsorption layer and the odor adsorption layer in order to improve the overall strength of the sheet and reduce molding defects.


ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed July 6, 2021 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
September 30, 2021

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788